PER CURIAM.
The determinative issue before this court on all the assignments of error is one of fact, viz.: Does the evidence present a jury question respecting the right of plaintiff in error to recover for broker’s services in negotiating the sale of the Eafayette Courier, a newspaper published at Lafayette, Ind.? The evidence consists of numerous letters and telegrams and some oral testimony, the substance of which it is not deemed necessary to here specifically detail. To set it forth in full or to discuss its effect would contribute nothing of value to the parties or of interest to the bar on the subject of a broker’s right to recover a commission for services rendered, No legal question not well settled is involved. We have viewed the testimony most favorably to the plaintiff in error, and find no basis for his recovery. The court committed no error in directing a verdict for the defendant in error.
The judgment is affirmed.